        Case 5:16-cv-06370-EJD Document 432 Filed 10/25/19 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF CALIFORNIA
                            SAN JOSE DIVISION
                                Honorable Edward J. Davila
                                  Courtroom 1 - 5th Floor

                      TITLE: Optronic v Ningbo Sunny
                      CASE NUMBER: 5:16cv06370EJD
                              Minute Order and Trial Log
Date: 10/25/2019
Time in Court: 8:05-8:15am, 8:36-10:42,11:02-12:32pm,1:32-3:05pm
Total: 5 Hrs. 19 Mins.
Courtroom Deputy Clerk: Adriana M. Kratzmann
Court Reporter: Irene Rodriguez/Lee-Anne Shortridge
______________________________________________________________________________
APPEARANCES:
Plaintiff Attorney(s) present: Noah Hagey, Matthew Borden, Ronald Fisher, Jeffrey Theodore
Defendant Attorney(s) present: Michael Scarborough, Thomas Dillickrath, Leo Caseria, Dylan
Ballard, Joy Siu
______________________________________________________________________________
PROCEEDINGS: Jury Trial (Day 5)

Further Jury Trial held. Testimony heard and evidence entered
Witness #1 – Wenjun (Peter) Ni

Trial Time Remaining:        Plaintiff - 11 Hours Defendant- 21.50 Hours

Please see trial log attached.
Further Jury Trial set for Monday, October 28, 2019 at 1:30 pm

The following exhibits are marked for identification:
Plaintiffs: 1017,1286,1660,1553,1306,1004,1208,1323,1253,1077,1928,1769,1792,1193,1194
Defendants: None

The following exhibits are admitted into evidence:
Plaintiffs: 1017,1286,1660,1553,1306,1004(2 Pgs. ONLY, not declaration),1208,1323(Pg. 14
only), 1253,1077,1928,1769,1792,1193,1194
Defendants: None

///

                                                                                Adriana M. Kratzmann
                                                                                    Courtroom Deputy
                                                                                     Original: E-Filed
      Case 5:16-cv-06370-EJD Document 432 Filed 10/25/19 Page 2 of 4



                    UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF CALIFORNIA

                        Case Name: Optronic v Ningbo Sunny
                              Case No: 16cv06370EJD

                                   TRIAL LOG

TRIAL DATE: 10/25/2019         REPORTER(S):                       CLERK:
                               Irene Rodriguez/Lee-Anne           Adriana M. Kratzmann
                               Shortridge
PLF   DEFT     TIME       DESCRIPTION


              8:05 am     Court in session with Counsel outside presence of Jury taking up
                          evidentiary objections
              8:15 am     Court takes Recess

              8:36 am     Jury seated. Court in session with Counsel

CX            8:36 am     W#1 AS-ON cross examination resumes by Plaintiff’s Counsel Matthew
                          Borden
EX                        ADMITTED – EX 1017

EX                        ADMITTED – EX 1286

EX                        ADMITTED – EX 1660

EX                        ADMITTED – EX 1533

EX                        ADMITTED – EX 1306

EX                        ADMITTED – EX 1004 (2 pgs. ONLY) Not declaration

EX                        ADMITTED – EX 1208

              10:05 am    Sidebar re objection to Ex. 1323

              10:08 am    W#1 testimony resumes

EX                        ADMITTED – EX 1323 (Pg. 14 ONLY)

              10:42 am    Court takes 15 min recess
                                          2
     Case 5:16-cv-06370-EJD Document 432 Filed 10/25/19 Page 3 of 4




             11:02 am   Jury seated. Court in session with Counsel

             11:02 am   Sidebar

             11:03 am   Court informs Jury of schedule and lunch hour break

CX           11:03 am   W#1 testimony resumes

EX                      ADMITTED – EX 1253

EX                      ADMITTED – EX 1077

EX                      ADMITTED – EX 1928

EX                      ADMITTED – EX 1769

EX                      ADMITTED – EX 1792

EX                      ADMITTED – EX 1193

             12:32pm    Court takes Lunch recess

             1:32 pm    Jury seated. Court in session with Counsel

                        W#1 AS-ON cross examination testimony resumes

EX                      ADMITTED – EX 1194

             1:58 pm    AS-ON cross examination of W#1 concludes

                        Defendant requests sidebar. Court has jury take a brief recess

             1:58 pm    Court in session outside presence of Jury taking up evidentiary issues

             2:07 pm    Jury seated. Court in session with Counsel

     DX      2:09 pm    Direct examination of W#1 begins by Defendant’s Counsel Leo Caseria

             3:01 pm    Court admonishes Jury. Jury is excused to return on Monday 10/28/2019
                        at 1:30 pm
             3:02 pm    Court is session outside presence of Jury – discuss re stipulation as to
                        interrogatory responses
             3:05 pm    Court adjourned. Further Jury Trial scheduled for Monday 10/28/2019
                        at 1:30 pm

                                         3
Case 5:16-cv-06370-EJD Document 432 Filed 10/25/19 Page 4 of 4




                              4
